Title: Nathaniel Pendleton to William P. Van Ness, 26 June 1804
From: Pendleton, Nathaniel
To: Van Ness, William P.



[New York] 26 june 1804.
Sir.

I have communicated to General Hamilton the letter you did me the honor to write me of this date. The expectations now disclosed as on the part of Colo. Burr, appear to him to have greatly changed and extended the original ground of inquiry, and instead of presenting a particular and definite case for explanation, seem to aim at nothing less than an inquisition into his most confidential, as well as other conversations, through the whole period of his acquaintance with Col Burr. While he was prepared to meet the particular case fully and fairly he thinks it inadmissible that he should be expected to answer at large as to any thing that he may possibly have said in relation to the character of Colo. Burr, at any time or upon any occasion. Though he is not conscious that any charges that are in circulation to the prejudice of Col. Burr have Originated with him, except one which may have been so considered, and which has been long since explained between Col. Burr and himself; yet he cannot consent to be questioned generally as to any rumours which may be afloat derogatory to the character of Colo. Burr without specification of the particular rumours, many of them probably unknown to him. He does not however mean to authorise any conclusion as to the real nature of his Conduct in relation to Col. Burr, by his declining so loose and vague a basis of explanation; and he disavows an unwillingness to come to a satisfactory, provided it be an honorable accommodation. His objection is to the very indefinite ground which Col. Burr has assumed, in which he is sorry to be able to discover nothing short of predetermined hos[t]ility.
Presuming therefore that it will be adhered to he has instructed me to receive the message which you have it [in] charge to deliver. For this purpose I shall be at home and at your command tomorrow morning from eight to ten oClock.
I have the honor [to] be respectfully   Your Obedient Servt.

Nathl: Pendleton
William P. Van Ness Esqr.

